NICKELL, JUDGE,
CONCURRING:
Respectfully, I •¡concur with the majority. However, I write separately tb provide further explanation.
Though vigilantly respectful of the prohibition against substituting an appellate court’s factual findings for those of the trier, here, “when the curtain of conclusions and abstract contentions is removed, there is no substantial conflict in the evi*815dence” and the question is clearly one of law. Ratliff v. Redmon, 396 S.W.2d 320, 327 (Ky. 1966). While the General Assembly no longer requires, liberal construction of the Workers’ Compensation Act (Act), our judiciary has continued to do so with á ■view to effectuating the beneficent intention of its framers. Standard Gravure Corporation v. Grabhom, 702 S.W.2d 49, 50 (Ky.App.1986) (citation omitted). The primary purpose of the Act.“is to aid injured or deceased workers,” and courts “are required to interpret the workers’ compensation statutes in a manner that is consistent with their beneficent purpose.” Kentucky Uninsured Employers’ Fund v. Hoskins, 449 S.W.3d 753, 762 (Ky. 2014). However, questions of law and questions of fact are distinguishable, and there is no requirement for liberal construction in favor of a claimant in the weighing of evidence. Doan v. Comett-Lewis Coal Company, 317 S.W.2d 876, 878 (Ky. 1958).
Here, the ALJ dismissed Huffs claim for workers’ compensation benefits based on the legal conclusion that the injury “did not arise out of the course and scope of his employment, but rather was suffered as a result of horseplay.” In support, the ALJ cited Hayes Freight Lines v. Bums, holding employees injured while participating in “horseplay” are not entitled to compensation if the injury was independent and disconnected from the performance of any duty of employment. As stated in the opinion, the ALJ “found Huff to have given unreliable testimony” in claiming he had “ignited his lighter to better examine the object.” Instead, the ALJ stated he “avoided discussion of whether or not Huff intentionally lit the object” in making the factual finding that he had “unreasonably and dangerously ignited the lighter” while holding the unknown object, “believed to be a smoke bomb.” Based on these factual findings, the ALJ dismissed Huffs claim, determining- he had engaged in “hors'eplay,” and thereby rejecting his argument that he had lacked the “improper intent”. required for “horseplay.” Haines v. BellSouth Telecommunications, Inc., 133 S.W.3d 497, 500 (Ky. 2004). ,. .
In Hayes Freight Lines, the employer sought to reverse a judgment against it sustaining an award in favor of ah injured employee who- lost his left eye when a coworker turned toward him, ignited the fuse of a firecracker from a cigarette dangling from his mouth, and threw .the firecracker against -the floor .“whereupon it exploded causing some foreign object to fly” into his eye. While the injured worker testified he realized his coworker’s mischievous intent, he did not object or attempt to prevent the fuse from being lit from the burning end of his cigarette, eliminating any doubt that he was a willing participant.
' The underlying question in Hayes Freight Lines was whether the causal event and resulting injury “arose out of and in the course” of the injured employee’s employment. The words “in the course of employment” refer to the time, place, and circumstances of an injury, while the words “arising out of the employment” relate to the cause or source of the accident, and the, terms are not synonymous. Hollenbach v. Hollenbach, 181 Ky. 262, 204 S.W. 152,159-60 (1918).
In Hayes Freight Lines, the prevailing injured employee contended the trier’s finding that the injury was compensable was a finding of fact and binding on the appellate court. However, our former Court of Appeals held otherwise, stating:
There is no substantial dispute as to the .facts relating--to how the accident occurred, upon which the. Board based its finding. The rule relied upon by appel-lee relating to the effect of a finding of fact by the Board is applicable only *816where there is a disputed issue of fact. If there is no issue of fact, the question on the fact becomes one of law, and the finding of the Board is a finding of law, although it might be styled a finding of fact. The Act does not preclude us from inquiring into the correctness of a .finding of law made by the Board.
Id at 290 S.W.2d at 837 (emphasis added). Particularly where—as in the present case—there. are no disputed underlying facts, determination of whether the underlying facts equate to “horseplay,” thereby precluding compensability, is a matter of law and subject to appellate review.
In Hayes Freight Lines, the event causing the employee’s injury occurred in the work place, during work hours, and was unquestionably sustained “in the course” of his employment. The real question presented was whether the employee’s injury was sustained by an accident “arising out of’ his employment; that is, within “the scope of employment.” Noting that the phrase “arising out of’ involved “the concept of causal relationship between the employment and injury,” the Court held, if “the injury occurred by reason of some cause having no relation to the employment, it cannot be said to arise out of the employment.” Id. (citations omitted).
As in the present case, the. employer in Hayes Freight Lines argued the employee’s injury was not compensable “because it did not arise out of his employment but was caused by horseplay.” The Court agreed, stating:
the general rulé [is] that compensation is not recoverable under workmen’s compensation act» for injuries sustained through horseplay,' done independently of and unconnected with the work of employment, for the reason that 'such injuries could not be said to have been brought about while performing services growing out of and incidental to employment.
Id. at 838 (emphasis added).
However, the Court recognized two exceptions to this general rule involving non-compensability of horseplay, including the injured employee’s non-participation in the horseplay and the employer’s knowledge of the horseplay without prohibition or interference. Because the injured' employee unquestionably was not an innocent victim of the horseplay, but acquiesced and voluntarily'assisted in lighting the firecracker fuse, the Court in Hayes Freight Lines held he “was a contributing cause of the firecracker being lighted” and did not qualify under the first exception. As to the second exception, the .Court noted,
[t]here was sufficient evidence which would have sustained the Board had it found that the shooting of the firecrackers took place over a substantial period, of time, that the manager of the Company had actual knowledge that the employees engaged in exploding firecrackers, that he had actually participated in the practice, that neither he nor the Company had taken any steps to prevent it or warned against it, and that the Company could have reasonably expected that an injury might resuit to an employee from such shooting.
Id. at 839. Because the trier had made no factual finding as to whether it was customary for the employees to shoot firecrackers on the job, and because there “was some dispute as-to some of the facts on the question, and the inference to be drawn therefrom,” the Court remanded the matter, noting “had the Board made such finding, then it would have been justified in concluding that the injury arose out of the employment.” Id.
■Importantly, it is my view that Hayes Freight Lines does not offer a legal definition of “horseplay”—or, at least not a'con-*817eise definition. On this point I differ with both the majority and the dissent. A close reading of Hayes Freight Lines reveals the opinion merely holds that injuries caused by behavior “independent of and unconnected with work,” such as horseplay, are—with few exceptions—not com-pensable. In effect, under Hayes Freight Lines, acts of “horseplay” are simply one type of non-compensable deviations from an employer’s business or interest to a pursuit of the employee’s own business or interest, independent and unconnected from the employer’s purpose, direction, or control. Collins v. Appalachian Research & Def. Fund of Kentucky, Inc,, 409 S.W.3d 365 (Ky.App. 2012) (citations omitted). There are other instances of employee actions legally equating to behavior “independent of and not connected with work” that would not accurately be characterized as “horseplay.”
Two civil actions provide guidance for differentiating “horseplay” from other types of non-compensable employee deviations from an employer’s business or interest, and help to establish a precise definition. In Haines, a telephone service representative appealed from a summary judgment dismissing her civil claim. for damages arising from serious hearing loss and permanent nerve damage caused by a supervisor’s sounding of a boat horn within close proximity during a company motivational campaign. A prior panel of this Court affirmed the trial court, noting that an injured worker may not maintain an action against a coworker unless a “willful and unprovoked [act of] physical aggression” was committed. The Court held an act may be deemed to be “horseplay” and outside the scope of employment “if it is committed with improper intent.” Id. at 133 S.W.3d at 500. To bé considered “horseplay”—and thereby lift the immunity provision of KRS1 342.690—the Court held the- offending cowo'rker’s action must be characterized by “an ill intent or motive,” and be “so far removed from those [actions] which-would ordinarily be anticipated by the employer,”, that he- would have “removed-himself from.the course of his employment.-” Id. (emphasis added).
In Jones v, Dougherty, 412 S.W.3d 188 (Ky.App. 2013), another panel of this -Court again addressed the definition of “horseplay” in a civil claim involving a teacher who appealed the trial courts grant of summary judgment based on the exclusive remedy provisions of KRS 342.690, where an assistant principal had entered. the teacher’s office with,a snake,,causing the teacher—who unbeknownst to the assistant principal was terrified of snakes—to scream and run into a concrete wall, thereby sustaining injuries to her knees and heart and suffering post traumatic stress syndrome. Though not asserting the assistant principal had engaged in “horseplay,” the teacher argued the assistant principal’s actions amounted to “willful and unprovoked physical aggression,” thereby qualifying as an express exception under KRS 342.690 and negating the exclusive remedy provisions. Id. at 193.
On appeal, the Court applied the Haines analysis to a claim involving an allegation of willful and unprovoked aggression, stating:
[a]s we held in Haines, actions by a co-employee that fall outside what would ordinarily be anticipated by thé employer negate the exclusive remedy provisions of the Act. :Like the horseplay in Haines, willful and unprovoked physically [sic] aggression by co-employees falls outside what an employer’ would ordinarily anticipate. Therefore, such actions by a co-employee may negate the *818exclusive remedy provisions of the Act. Furthermore, although intent is not specifically . listed as a factor ■ in KRS 342.690(1), the definition of “aggression”—an unprovoked attack or act of hostility—clearly implies such intent. As with horseplay, a court may take into account the intent of a co-employee when, determining whether that co-employee’s actions constituted willful and unprovoked physical aggression.
Jones, 412 S.W.3d at 194. Determining the undisputed evidentiary facts failed to prove‘the assistant principal’s actions were “willful and unprovoked physical aggression,” bur Court affirmed the trial court’s grant of summary judgment. In arriving at its decision, our Court noted “the Act does not define ‘willful and unprovoked physical aggression’ or any of the individual words in that phrase.” Id,, at 193. In such instances, our Court held “we look to the commonly understood meaning of the words.” Id.''-(citing Revenue Cabinet v. O’Daniel, 153 S.W.3d 815, 819 (Ky. 2005)).
In the present appeal, the Board found the term “horseplay” to be undefined in the Act. Thus, the Board followed the guidance provided in Haines and Jones to establish the requisite improper intent for legally determining compensability by turning to the term’s “commonly understood meaning.”
First, the Board cited Rex-Pyramid Oil Co. ■v. Magan, 287 Ky. 459,153 S.W.2d 895, 897 (Ky.App. 1941), wherein the employer argued it was immune from liability due an employee’s “horseplay” immediately prior to being struck and killed by an automobile while crossing a highway to return to regular work duties. Determining the accidental death to have’been work related and compensable, the Court characterized “horseplay” as an independent and unconnected playful or “sportive act,” while the employee’s accidental death was sustained “in the course of his employment” due to “elements of time, place and conditions”.2
The Board then turned to Webster’s II New College Dictionary, Third Edition (Houghton, Mifflin Company, Boston, Massachusetts 2005), to define “sportive” as “[pjlayful: frolicsomé.” The Board ' also cited ' Larson, Workers’ Compensation, Section 23.62(a), defining “horseplay” as “a whimsical method of performing” the “direct duties” of one’s employment, and returned to Webster’s to adopt its definition of “whimsical” as “capricious, playful, or fanciful” conduct.3
Because “horseplay” is not defined under the Act and case law provides only a partial understanding, the term requires clarification. Based on the foregoing, I believe the legal definition of “horseplay” as it pertains to the Act should be understood to mean: An intentional and signifi*819cant deviation from an employer’s business or interest to a pursuit of the employee’s own business or interest, independent and unconnected from the employer’s purpose, direction, or control, and characterized by a willful and unsanctioned playful or mischievous motive.
In the present case, the Board held “we conclude as a matter of law Huff did not engage in horseplay,” reversing the ALJ’s legal determination, and remanding for further proceedings. I join the majority in affirming the Board’s determination on this legal question pertaining to the proper understanding and application of the legal definition of “horseplay” to the undisputed underlying facts and the ultimate legal issue regarding compensability.
Here, I am convinced Huffs injury was more akin to what might formerly have been referred to as an unintended, unforeseen, and unfortunate “accident” arising from an “unusual, unexpected, and unde-signed” event, “with or without negligence” on Huffs part. See Totz Coal Co. v. Creech, 245 S.W.2d 924, 925 (Ky. 1951). As with willful misconduct, more than mere negligence or even gross or culpable negligence is required to disqualify an injury from having arisen out of and in the course of employment due to horseplay. Allen v. Columbus Mining, Co., 207 Ky. 188, 268 S.W. 1073,1074 (1925).
Based on the ALJ’s underlying factual findings, Huffs act of igniting his lighter in close proximity to the unknown object— whether for greater visibility or to verify 'any suspicion that it might be explosive— was a “stupid decision”—as Huff, himself, describés it. But whether a “stupid decision” or an act of ignorance, poor judgment, negligence, investigation, curiosity, impulse, or otherwise, it does not equate to “horseplay.” Here, there is no evidence that Huffs action and resulting serious injury arose from a deliberate and conscious excursion or abandonment of his job duties to accomplish an improper, motivation for playfulness or mischief. Instead, Huffs .conduct—regardless of how unintelligent or unwise—was connected to his inspection of a possibly misplaced or potentially dangerous unknown object found by a coworker on a worksite over which he was responsible for securing, and was, therefore, incidental to his employment.

. Kentucky Revised Statutes.


. To this Citation, I would add the language in Tyler-Couch Const-. Co. v. Elmore, 264 S.W.2d 56, 58 (Ky. 1954), in which the former Kentucky Court of Appeals held, "the playful act of a stranger to [claimant's] employment” in causing serious burns by kicking over a flaming bucket of kerosene was “not a rational consequence of the work” in which the injured employee was engaged, and therefore not compensable. In describing the "horseplay” .asserted by the employer, the Court . referred to the stranger’s behavior variously as “playing and pranking,” "foolhardy conduct,” "practical joking,” and "rough play.”


. Merriam-Webster's Collegiate Dictionary, ■Tenth Edition (Merriam-Webster, : Inc., Springfield, Massachusetts 2002) defines "horseplay” simply as "rough or boisterous play,” and Roget’s International Thesaurus, Fourth Edition (Thomas Y. Crowell Company, ' New York 1977), indicates the term is synonymous with “clownishness,” "buffoonery,” "misbehavior,” “unsanctioned or non-sanctioned behavior,” "disorderly conduct,” "rowdiness,” "ruffianism,” or "roughhousing.”